DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10803666 as well as being unpatentable over claim 1 of US Patent No. 10803666 in view of Lee. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained below. Note the following table showing the independent claims with similarities rendered in bold.
Conflicting US Patent No. 10,803,666
Pending Application 17007928
Claim 1. 
A method comprising:
at a first electronic device with one or more processors, a display, and one or more input devices:
transmitting, to a second electronic device, a feature set;
receiving, from the second electronic device, a selection of a feature from the feature set;

selecting, based on the selection of the feature, a reference location in a three-dimensional space;
obtaining, for the reference location in the three-dimensional space, first reference coordinates in an augmented reality coordinate system of the first electronic device;
obtaining, for the reference location in the three-dimensional space, second reference coordinates received from the second electronic device;
determining a coordinate transformation based on the first reference coordinates and the second reference coordinates; and
synchronizing the augmented reality coordinate system of the first electronic device with an augmented reality coordinate system of the second electronic device using the coordinate transformation.
Claim 4.
The method of claim 1, wherein the reference location is a location of the feature, and wherein the feature is generated by the second electronic device.

A method comprising:
at a first electronic device with a non-transitory memory and one or more processors:






selecting a reference location in a three-dimensional space
obtaining, for the reference location, first reference coordinates in an augmented reality coordinate system of the first electronic device, wherein the first reference coordinates are associated with a first map of the three-dimensional space 
detecting a feature generated by a second electronic device, wherein the feature encodes second reference coordinates in an augmented reality coordinate system of the second electronic device  and wherein generation of the feature is based on a second map of the three-dimensional space that is associated with the second electronic device;
determining a coordinate transformation based on a function of the first reference coordinates and the second reference coordinates; and
synchronizing, the augmented reality coordinate system of the first electronic device with the augmented reality coordinate system of the second electronic device using the coordinate transformation.




Thus it can be seen that the instant claim 1 is merely a broader version of the conflicting patented claim and thus is effectively a genus to the species recited in claim 1 of the conflicting patent.  For example, the only notable difference is that the conflicting claim recites transmitting a feature set to a second device and selecting a feature from the feature set by a second electronic device with this then being the basis of selecting a reference location.  However, this is still within the scope of the broader “determining a reference location” in the pending claim as this receiving and selecting are the specific forms of determining based on a feature generated by a second device, with the selection of the feature by the second device in the conflicting claim being similar in scope.  Furthermore, while the instant claim recites that the feature encodes reference coordinates while the conflicting claim does not use the term “encode,” the feature in the conflicting claim does functionally encode the coordinates in the feature as the feature is decoded into a location in a 3D space, meaning that it encodes this information in the feature.  The more specific claim 1 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claims perform the method of claim 1 of the pending application when running the more specific implementation.  Furthermore, the Examiner notes that Lee provides such a determining step in the pending claims and thus Lee could be applied to reject the claim under an obviousness theory as modifying the conflicting claim to use the technique of Lee would arrive at a combination which is the same as the pending claim where one would be motivated to do so to achieve the improvements taught by Lee in paragraphs 0096-0104 as explained below.  
Note that similar reasoning applies to independent claims 13 and 20 which are at least as broad as claim 1 which is already anticipated by the conflicting claim above.
Regarding the dependent claims 4-12 and 14-22, in the interest of brevity, the double patenting rejections of these claims will not be explicitly detailed herein as it should be apparent that claims 4-12 .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5 and 7-22 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee1 (“Lee”).
Regarding claim 1, Lee teaches a method comprising:
at a first electronic device with a non-transitory memory and one or more processors (see Lee, paragraphs 0115-0120 and figure 7 teaching to “estimate the physical position of at least one respective portable electronic device with respect to the reference position” such that this device is a first device in the meaning of the claims and as in paragraphs 0028-0035 and figures 1A and 1B, the devices referred to as “PEDs” have a “CPU…coupled to random access memory (RAM)”):
selecting a reference location in a three-dimensional space 
see Lee, paragraphs 0050-0065 and figures 4a-4b teaching at a first device such as the first “PED” there is a selecting of a common reference location such as the "common reference position" as a reference location in a 3D space as in figures 4a-4b where "common reference position 1010" and "1020" are reference locations which are selected as the point that PEDs in the system will use as a reference location as in paragraphs 0051-0066 where such a reference location may correspond to a "reference object within the real environment…such as an AR marker 1020" for example;
 
obtaining, for the reference location, first reference coordinates in an augmented reality coordinate system of the first electronic device (see Lee, paragraphs 0050-0065 and figure 4A-4B as explained above where for ), wherein the first reference coordinates are associated with a first map of the three-dimensional space (see Lee, paragraphs 0050-0065 and figure 4B where after the common reference location which is chosen, the PEDs then record the "physical reference position as the common reference location where the "AR marker can be treated as a common reference position for a common coordinate system, as described previously" where this "common coordinate system as described is taught as in paragraphs 0052-61 where the "common reference position is also used in a shared virtual environment" that "uses a co-ordinate system that is common to (i.e. shared between) two or more PEDs" and the "PEDs define their positions relative to one another in the real environment at the common reference position, and this is then replicated in the shared common co-ordinate system of the shared virtual environment, for example by setting the common reference position as the origin of the shared co-ordinate system" in order to provide a  "coordinate referencing arrangement (i.e. a coordinate referencer)" which makes it so that "PEDs can calculate their current physical and virtual positions with respect to the common reference position" such that for the reference location which is selected, first reference coordinates in an AR coordinate system are obtained which correspond to the location in the "virtual environment" which is an AR coordinate system of the first device, and these are associated with a first map of the 3D space as the " common reference position is also used in a shared virtual environment" and "each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position"—meaning that the first reference coordinates are associated with a first map of the 3D space such as the "1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position" where this first mapping is a first map of the 3D space from the perspective a first PED user); [[and]] 
detecting a feature generated by a second electronic device, wherein the feature encodes second reference coordinates in an augmented reality coordinate system of the second electronic device  and wherein generation of the feature is based on a second map of the three-dimensional space that is associated with the second electronic device (see Lee, paragraphs 0096-0104 and figures 6A-6B teaching for example a “first PED 1001” and “Second PED 1002” where for mapping purposes, the “first PED 1001” will be considered the first electronic device which is using the reference location above to establish a mapping and localization as explained above and now is tracking a second electronic device “second PED 1002” which has established a relative position through the common coordinate system, and now, in a tracking step, at the first device there is a detecting of a feature generated by a second electronic device where the feature is associated with second reference coordinates in an AR coordinate system of the second electronic device which are the real and physical position of the device in the virtual AR coordinate system mapped to the physical environment where the generation of the feature can be considered to be based on a second map of the 3D space associated with the second device as in paragraphs 0097-0111 and figures 6A-6D where "AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED)" such that a second PED generates a "feature" such as an "AR marker" in order to encode in the feature the position of the second device in the common coordinate system relative to the first PED such that this feature is then located within a second map of the 3D space comprising the mapping of the second device to the shared  virtual environment (AR coordinate system) and the feature is based on the second map as it encodes the location of the second device through the feature, and finally, as above, the feature such as the "AR marker" encodes second reference coordinates in an AR coordinate system of the second device as the feature effectively encodes the second reference coordinates of the second electronic device as the "static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED" as this feature detected by the first PED is converted into a position of the second device used as a reference for the second device in the shared virtual coordinate system meaning that the feature has encoded the second reference coordinates into the marker such that decoding is then done by considering this feature and following the decoding process to convert this captured feature into the position of the second device in the common coordinate system);
determining a coordinate transformation based on a function of the first reference coordinates and the second reference coordinates (see Lee, paragraphs 0096-0104 and figures 6C and 6D teaching to determine a coordinate transformation based on a function of the first and second reference coordinates explained above as the system “can derive an averaged correction factor where the take the average position between real and virtual relative positions as a new relative position” where the “relative physical position can be derived by using captured video from each PED to locate the other PED, and using the respective PED's estimate of its own virtual position in conjunction with the other PED's, calculate the difference in position between real and virtual PEDs” such that this correction factor determines a coordinate transform based on the first and second reference coordinates being used in a function to derive the correction factor/coordinate transformation so that the first reference coordinates establishing the common reference position can be related to the second reference coordinates of the second device encoded in the AR marker generated by the second device;
see also Lee at paragraphs 0103-0104 teaching another “coordinate transformation” which is determined based on a function of the first and second reference coordinates such as to form a coordinate transformation into the “rotated coordinate system V’, such that the rotated virtual position 1002V′ of the other PED is coincident, at least directionally, with the real position 1002R in the original co-ordinate system (as indicated within the circle in FIG. 6D) “ where again the “common co-ordinate system” relates the devices together through the first reference coordinates establishing a common reference location and second reference coordinates establishing the location of the second device in the real and virtual environment); and
synchronizing, the augmented reality coordinate system of the first electronic device with the augmented reality coordinate system of the second electronic device using the coordinate transformation (see Lee, paragraphs 0097-0104 and figures 6A-6D teaching the coordinate transformation above which is used to synchronize the AR coordinate systems such that virtual objects in a common AR coordinate system appear at the proper positions and note that this transformation between the coordinates of the devices occur over time and interactively such that they are considered synchronized as “Repeated estimates at different times (and hence, typically different relative positions) enables the disparity to be reduced repeatedly” meaning that this process is occurring constantly over time for both devices such that the systems are synchronized as for example in the examples of paragraphs 0080-0083 teaching that “communication” between PEDs in the process “can use a common time frame, including timing signals or a counter coupled to local clocks in each PED” and “The initial and/or subsequent synchronisation of such timing systems between devices is well known and is not described further” such that again the coordinate transformation enables real time synchronizing of the AR systems of each device).
Regarding claim 4, Lee teaches all that is required as applied to claim 1 above and further teaches wherein the feature includes a computer-readable code (see Lee, paragraph 0097 as used above where “one or more AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED)” where these can “include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” which is then read by the other PED and recognized as an identifying feature at that location).
Regarding claim 5, Lee teaches all that is required as applied to claim 4 above and further teaches wherein the computer-readable code encodes the second reference coordinates, the method further comprising determining, for the reference location, the second reference coordinates based on the computer-readable code (note that the claims do not define or otherwise limit the manner in which the code “encodes the second reference coordinates” and thus such encoding is interpreted broadly to comprise any type of converting of one type of information into another type of information for use in a different system or for a different purpose; thus see Lee, paragraphs 0097-0103 and figures 6A-6D where the AR markers or other characteristic identifying features are the computer readable code and this code encodes the second reference coordinates the computer converts the code detected at that position into a position of the reference location and also designates this as the second reference coordinates of the second device as explained above).
Regarding claim 7, Lee teaches all that is required as applied to claim 1 above and further teaches wherein the reference location corresponds to a location of the feature in the three-dimensional space (see Lee, paragraphs 0096-0107 teaching the PED displaying the feature at the reference location which corresponds to a location in the three-dimensional space of the “room” meaning that the reference location corresponds to the location of the PED and feature in the 3D space).
Regarding claim 8, Lee teaches all that is required as applied to claim 1 above and further teaches wherein the feature is projected by the second electronic device (see Lee, paragraph 0097 teaching “AR markers or other characteristic identifying features can be included on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED). Examples include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” where a “flashing coloured LED” is an example of a feature projected by the second electronic device as the flashing light is projected outward from the LED of the PED and is captured by the other PED as an identifiable feature; additionally Lee teaches in the same section the “AR markers or other characteristic identifying features” can be “visible in use to other PEDs (for example, on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” where these displays are taught in paragraph 0032 as “typically a liquid crystal display (LCD) but may be an organic light emitting diode display (OLED) or similar suitable display technology” where such displays operate to project light onto the display surface of the screen through for example a backlight projecting light through color filters onto a display screen, or in the case of an OLED display, the pattern is projected onto the front display layer screen through the OLED panel and accompanying color filters
Regarding claim 9, Lee teaches all that is required as applied to claim 8 above and further teaches wherein the feature is projected onto a location of a physical surface by the second electronic device, and wherein the second reference coordinates are based on the location of the physical surface (note that the claim does not require that the location of the physical surface where the feature is projected by the second device is not specified as a location at any specific position which must be separate or distinct or different or remote from the location of the second device; thus see Lee, paragraph 0097 and paragraph 0032 as explained above where in the case of the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” where the display is “typically a liquid crystal display (LCD) but may be an organic light emitting diode display (OLED) or similar suitable display technology” such that the feature is projected on the physical surface of the screen of the second electronic device as the display would project light through the color filters or the like onto the actual display screen/substrate which is then the ultimate viewable surface and is the location on the physical surface where the feature is projected and detected by the first device).
Regarding claim 10, Lee teaches all that is required as applied to claim 1 above and further teaches wherein the feature is displayed on a display of the second electronic device (see Lee, paragraph 0097 teaching the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” of the PED of the second electronic device).
Regarding claim 11, Lee teaches all that is required as applied to claim 10 above and further teaches wherein the feature is displayed at the reference location (see Lee, paragraph 0097 teaching the feature being “on the face of the PED opposite the display and/or on one corner of the PED” or “a colour or pattern on a display” of the PED of the second electronic device such that this feature is displayed at the reference location as the second PED is used as the reference position for example in figures 6A-6D
Regarding claim 12, Lee teaches all that is required as applied to claim 1 above and further teaches wherein determining the coordinate transformation is further based on a device type of the first electronic device and/or the second electronic device (note that the instant claim is extremely broad as it does not define nor limit the manner in which the “coordinate transformation” is “based on a device type” as for example a type of device is extremely broad and not limited meaning that for example a type of device may be one which has been programmed to perform the coordinate transformations as opposed to a device which has not or for example on a narrower end of a spectrum of meanings, this could comprise checking specific device hardware versions or operating systems or hardware capabilities of a device; note further that the claims do not define nor limit what such determining is then used for or the effects of determining such a device type; thus see Lee, paragraphs 0096-0104 teaching that the coordinate transformation is based on the device type as for example AR markers may be displayed “on the PEDs themselves, at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED). Examples include a static or flashing coloured LED or a colour or pattern on a display, the colour of the PED itself, or a pattern printed on the PED” such that a PED which displays the feature according to being one which has a “colour or pattern on a display” performs the coordinate transform based on the reference device being one which has a “colour or pattern on a display” thus basing the coordinate transform on the device type as opposed to another device type which “include a static or flashing coloured LED” being the basis of the coordinate transformation;
see also, paragraphs 0112-0113 teaching it should “be appreciated that not all PEDs need to be identical devices” and for example “not all PEDs may have video cameras, or not all PEDs may have displays” meaning that the “modes of position detection and the games or applications that the PEDs can implement will vary accordingly” based on the device type
Regarding claim 21, Lee teaches all that is required as applied to claim 1 and further teaches wherein the first reference coordinates are included in the first map, and wherein the second reference coordinates are included in the second map (see Lee, paragraphs 0050-0062 and figures 4A and 4B teaching the first mapping as above where “each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position” such that this first mapping as above includes the first reference coordinates and the second mapping as explained above is also generated by the second device and tied to other devices through the common reference position and where as above in paragraphs 0096-0107 and figures 6A-6D the second reference coordinates correspond to the reference coordinates corresponding to the feature generated by the second device which ties the reference coordinates in the second map to the common coordinate system and allows the system to synchronize and track each device ).
Regarding claim 22, Lee teaches all that is required as applied to claim 21 above and further teaches wherein the first map is generated by the first electronic device, and wherein the second map is generated by the second electronic device (see Lee, paragraphs 0050-0062 and figures 4A and 4B teaching “using a common physical reference position” by both devices 1001 and 1002 such that each establish a map with respect to the common reference position which is generated by the devices as explained in paragraphs 00 teaching “each PED can define the shared virtual environment with respect to the its own position relative to the common reference position, on the basis that the shared virtual environment and the real (physical) environment have a 1:1 (or other pre-agreed) mapping in terms of distance and direction with respect to the common reference position” where this defining of the environment and “mapping” is done where “each PED can define the shared virtual environment” such that the mappings are generated by the first and second electronic devices as they each define it and then use the common reference position and/or reference object tracking to synchronize and register their real and virtual positions to the common coordinate system ).
Regarding claims 13-17, 18 and 19, the instant claims are directed toward a first electronic device comprising elements of “one or more processors” and “memory” with programs including instruction to perform a method which is the same as the method performed in claims 1-5, 8 and 10, respectively.  Lee teaches the method performed by the first electronic device as well as the processor, memory and program elements corresponding to the method.  In light of this, the limitations of claims 13, 16, 17, 18 and 19, correspond to the limitations of claims 1, 4-5, 8 and 10, respectively; thus they are rejected on the same grounds as claims 1, 4-5, 8 and 10, respectively.
Regarding claim 14, Lee teaches all that is required as applied to claim 13 above and further teaches wherein selecting the reference location is based on the feature (see Lee, paragraphs 0097-0107 and figure 6A-6D teaching in the situation of using a “reference AR marker” this allows “either for ongoing direct and consistent reference to the marker, or for frequent recalibration or adjustment of the motion tracking or optical flow positional estimates with respect to the marker” where selecting the reference location in the 3D space includes detecting the “one or more AR markers” features on the other device as well as “reference to a common AR marker” where detection of the feature on the other device may be used as the basis for selecting a reference location such as when the device uses the location of the other device when the common reference AR marker cannot be detected).
Regarding claim 15, Lee teaches all that is required as applied to claim 14 above and further teaches, wherein, while detecting the feature, the first electronic device is not communicatively coupled with the second electronic device (see Lee, paragraphs 0096-0104 teaching the detecting the feature as above and further teaching “It is not necessary that each PED does this—the operation can be carried out by one PED” and for example as is seen in figures 7 and paragraphs 0115-0120 the communicating of positional data between the devices does not occur until after a reference position has been detected meaning that is it not communicatively coupled to the second device for this purpose at that time).
Regarding claim 20, the instant claim is directed toward an appa ratus in the form of a “non-transitory computer-readable medium having instructions encoded thereon which, when executed by a processor of a first electronic device, cause the processor to perform operations comprising” the steps of the method performed as in claim 1.  Lee teaches such a method as explained in the rejection of claim 1 as well as the memory and instructions being executed by a processor of the first device.  In light of this, it can be seen that the limitations of claim 20 correspond to the limitations of claim 1; thus they are rejected on the same grounds as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Troy et al2 (“Troy”).
Regarding claim 6, Lee teaches all that is required as applied to claim 4 above but fails to explicitly teach wherein the computer-readable code corresponds to a QR code.  Rather, Lee teaches in paragraph 0097 “one or more AR markers or other characteristic identifying features can be included on the PEDs themselves at suitable positions to be visible in use to other PEDs (for example, on the face of the PED opposite the display, and/or on one corner of the PED” which could “include a static or flashing coloured LED or a colour or pattern on the PED.”  While such “AR markers” and the “pattern” displayed at reference locations are computer readable codes, they are not specifically a QR code, known also in the art as a quick response code, which has a generally identifiable form referring to a specific type of AR marker.  Thus Lee is found to be a base device upon which the claimed invention can be seen as an improvement through use of a QR code as an identifiable feature to be detected by an electronic device where QR codes are known in the art to be easily and quickly recognizeable and are an efficient way to store data to be conveyed to a scanner of such a code.
In the same field of endeavor relating to determining locations of a device in an environment where features are present (see Troy, abstract), Troy teaches identifying the physical reference location based on a feature captured by a user device wherein this is a computer-readable code that corresponds to a QR code (see Troy, paragraph 0045-0049 teaching “determining locations in an environment where usable features, including repetitive features, are present on the target object” including use of a  “handheld imaging device” which “may be a scanner, a web cam, a tablet computer with integrated camera, a smart phone with integrated camera, etc” to perform “scanning” where “If a code pattern marker is found in step 72, then the user uses the landmark-to-location map to convert the scanned and decoded data acquired from the code pattern marker to local coordinates of the target object (step 74)” such that a reference location is determined based on a feature where this feature may be  “code pattern” and “[o]ne example of suitable commercially available code pattern are QR codes”).  Thus Troy provides known techniques applicable to the base device of Lee as Lee already teaches determining a physical reference location based on scanning for a feature in an environment which corresponds to a reference location.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Lee to use the QR codes of Troy as the identifiable feature to be scanned as doing so would yield predictable results and result in an improved system.  The results would be predictable given that Lee already attempts to scan an environment for some displayable pattern and Troy merely provides an example of a standard and commercially available displayable pattern such as a QR code which is recognizable by a mobile device acting as a scanner and such a pattern could easily be displayed on a PED as in Lee or affixed to the PED just as the AR markers disclosed in Lee.  The combination would yield an improved system given that for example “QR code patterns are preferred because the registration marks are integrated into the format, and since QR code patterns are a standard type available in commercially available off-the-shelf products, which makes it more convenient for users to print the labels” as suggested by Troy (see Troy, paragraph 0049).  Additionally one of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the teachings of Troy to the base device of Lee in order to improve Lee by use of QR codes given that QR codes are known to be “preferred” as a 2D code to be scanned as they are “commercially available off-the-shelf products” thus making adoption more likely as suggested by Troy (see Troy, paragraph 0049).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of “REMARKS” submitted 10/25/2021, that Lee fails to disclose various aspects of claim 1 based on amendments to the claim which add additional limitations to the claims.  The Examiner respectfully disagrees.  The rejections above make clear how Lee still addresses each element of claim as fully explained above.  Lee’s AR marker feature encodes reference coordinates and furthermore the feature is based on a map associated with the second device, both of which are addressed in detail in the rejections above and will not be repeated for the sake of brevity.
Applicant provides no more detailed arguments to respond to and thus all claims stand as rejected as fully explained above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balan et al (US PGPUB No. 20120306850) -  see paragraphs 0049-0086 teaching registering multiple devices to a common coordinate system based on encoded features and also teaches projection of a feature for “localization purposes” where “one or more client sensors detect light from a patterned or structured light source associated with and projected by mapping server 620”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613                


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20110298824
        2 US PGPUB No. 20160321530